DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. Applicant argues, on page 10, that Campbell does not address selecting an edge node for building a new UPF node based on edge node performance values in order to optimize expansion of the wireless network. The examiner respectfully disagrees. Campbell discloses selecting a node for implementing UPF, where UPF is interpreted as any operation performed to serve a user such as providing a service with desired requirement. Campbell discloses selecting the node to perform edge compute tasks associated with UE devices based on edge node performance metrics (see col 2 lines 57-59).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., in order to optimize expansion of the wireless network) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, on page 10 last paragraph, that Campbell does not teach selecting an edge node based on UPF performance criteria for the new UPF to be established. The examiner respectfully disagrees. UPF use case performance criteria for the node to be established is interpreted as the performance criteria for selecting the new UPF node to be established. Campbell teaches selecting an edge node based on the delay of the UPF node as the UPF  performance criteria (See Fig. 8).
Applicant argues, on page 11 first paragraph, that Campbell never addresses obtaining UPF use case performance criteria, that is the required criteria that will be needed for use case being considered for a new UPF node to be established. The examiner respectfully disagrees. Campbell discloses the average delay as the UPF use case performance criteria for selecting the new UPF node to be established (see Fig. 8) and discloses the UPF use case as performing edge compute task associated with UE devices (see col 2 lines 57-59). Therefore, Campbell teaches all the elements of claim 1.
Applicant argues, on page 11 second paragraph, that Campbell fails to consider or address building a new UPF node at the selected edge node based on at least the received edge node performance values and the obtained UPF use case performance criteria for the node to be established. The examiner respectfully disagrees. Building or establishing a new UPF node in the claim is interpreted in light of the specification [0005] as implementing a user plane function on a new selected node from existing nodes. Campbell discloses selecting (or assigning) a node from existing nodes for performing a task related to UE devices based on performance metrics (such as average delay). The received edge node performance values are interpreted as the delay values in Campbell Fig. 9. The obtained UPF use case performance criteria for the node to be established is interpreted as the performance criteria for selecting the new UPF node to be established. Campbell discloses performance metric or criteria such as low delay In Campbell Fig 9.  Therefore, Campbell discloses all the argued limitations.
Applicant argues, on page 11 third paragraph, that Campbell does not disclose "monitoring UPF node performance values for the first UPF node at the first edge node . . .based on at least the UPF use case performance criteria, determining that a second edge node of the plurality of edge nodes outperforms the first edge node; and based on at least determining that the second edge node outperforms the first edge node, moving the first UPF node from the first edge node to the second edge node," as in amended claim. The examiner respectfully disagrees. Campbell discloses monitoring the performance of the first node (See col 26 lines 18-20) and it is obvious from Campbell Fig. 9 (showing that node 304-L3-8 having delay of 4 ms is ranked as 1 because  it outperforms node 304-L3-9 having delay of 6 ms is ranked as 2) that the node having shorter delay value is selected for implementing the UPF because it is ranked as 1. Therefore the argued claim limitations are obvious from Campbell teachings.
Applicant argues, on page 12 second paragraph, that independent claims 8 and 15 are patentable for incorporating the similar subject matter of amended claim 1. The examiner respectfully disagrees. Claim 1 is maintained rejected for the reasons explained above, and similarly claims 8 and 15 are maintained rejected.
Applicant argues, on page 12 second paragraph, that Dependent claims 2-4, 6-7, 9-11, 13- 14, 16-17, and 19-20 are patentable by virtue of their dependency from claims 1, 8, and 15, respectively. The examiner respectfully disagrees. Since independent claims 1, 8, and 15 are maintained rejected, dependent claims 2-4, 6-7, 9-11, 13- 14, 16-17, and 19-20 are not patentable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 6-11, 13-17, and 19- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (US-10778755-B1) in view of Pratad (WO 2020038560 A1).

Regarding claim 1, Campbell et al. teach
 A method of establishing a user plane function (UPF) node for a wireless network (gather data as to what performance (e.g., latency performance, etc.) may be expected for UE devices at the geolocation 502), the method comprising: 
obtaining, by an orchestrator (Campbell col 4 lines 56-57 edge compute orchestration system 100 (“system 100”)), UPF use case performance criteria for a first UPF node to be established(Campbell col 16 line 59 to col 17 line 4 For any particular geolocation 502, system 100 may assign one or more target nodes 304 as nodes for which a performance test is to be performed and a performance metric detected (i.e., as a result of the performance test). System 100 determine which node 304, or which subset of nodes 304, to assign in any manner and/or based on any criteria as may serve a particular implementation. For example, system 100 may be configured to assign performance tests targeting nodes 304 from a variety of edge compute node categories to gather data as to what performance (e.g., latency performance, etc.) may be expected for UE devices at the geolocation 502 when node performance and node efficiency are balanced in different ways); 
receiving, by the orchestrator, for a plurality of edge nodes, edge node performance values (Campbell col 5 line 31-33 detect a respective performance metric for a selected subset of the set of edge compute nodes , Campbell col 5 lines 43-44 each edge compute node may then provide this aggregated performance data to system 100); 
based on at least the received edge node performance values and the obtained UPF use case performance criteria for the first UPF node to be established, selecting a first edge node from the plurality of edge nodes (Campbell col 23 lines 30-33 geolocation-indexed performance dataset 800 indicates that the first ranked, highest-performing edge compute node for geolocation 502-1 has been measured to be node 304-L3-8 with an average latency of 4 ms, Campbell col 24 lines 43-46 the use of geolocation-indexed performance datasets by system 100 to selectively assign edge compute task to edge compute nodes on a communication network, Campbell col 25 lines 12-14 to select, from the set of nodes 304, a particular node 304 for performance of the edge compute task); and 
building the first UPF node at the selected first edge node (Campbell col 25 lines 12-14 to select, from the set of nodes 304, a particular node 304 for performance of the edge compute task);
monitoring UPF node performance values for the first UPF node at the first edge node (Campbell col 26 lines 18-20  assign the UE device to perform a performance test to detect a performance metric for a particular edge compute node); 
monitoring edge node performance values for a remainder portion of the plurality of edge nodes (Campbell col 16 lines 5-8 the performance test assignment of Operation 2 may indicate a plurality of target nodes (e.g., a subset of nodes 304 selected from the set of all nodes 304) upon which performance tests are to be performed, Campbell col 5 line 31-33 detect a respective performance metric for a selected subset of the set of edge compute nodes); 
based on at least the UPF use case performance criteria (Campbell Fig. 8 fourth column comparing and ranking latency), determining that a second edge node of the plurality of edge nodes outperforms the first edge node (Campbell Fig. 8 shows node 304-L3-8 ranked as 1 outperforms node 304-L3-9 ranked as 2); and 
based on at least determining that the second edge node outperforms the first edge node, building a second UPF node at the second edge node (Campbell col 23 lines 30-33 geolocation-indexed performance dataset 800 indicates that the first ranked, highest-performing edge compute node for geolocation 502-1 has been measured to be node 304-L3-8 with an average latency of 4 ms)
 Campbell et al. do not explicitly disclose a user plane function (UPF) established at a network node. The broadest reasonable interpretation of a user plane function includes any operation performed to serve a user such as providing a service with desired requirement. However, Campbell et al. discloses a network node providing a minimum latency for a user communication service which implicitly teach UPF established in this node.
Moreover, it is well known in the art that A User Plane Function (UPF) can be used to support features and capabilities to support user plane operation in a network and a UPF can be implemented in a network node.  Specifically, ROUT BIVUDENDU PRATAD discloses:
A User Plane Function (UPF) can be used to support features and capabilities to support user plane operation in a network (PRATAD page 2 lines 9-10 A User Plane Function (UPF) can be used to support features and capabilities to support user plane operation) and a UPF can be implemented in a network node (PRATAD page 10 line 25 the UPF may be co-located at an access node (e.g. gNB))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Campbell et al. by incorporating Pratad UPF implementation at an access node to arrive at the invention.
The motivation of doing so would have implemented a UPF capable of providing an edge application with desired performance.
. 

Regarding claim 2, The combination of Campbell et al. and Pratad teaches the method of claim 1, further comprising:
generating an alert indicating the selection of the first edge node (Campbell col 23 line 48 only a few of the top ranked nodes may be indicated, col 23 lines 60-63 geolocation-indexed performance dataset 800 may provide data indicative not only of the best expected performance for a particular geolocation, but also the best efficiency).

Regarding claim 3, The combination of Campbell et al. and Pratad teaches the method of claim 1, further comprising: 
based on at least determining that the second edge node outperforms the first edge node, building a second UPF node at the second edge node (Campbell col 23 lines 30-33 geolocation-indexed performance dataset 800 indicates that the first ranked, highest-performing edge compute node for geolocation 502-1 has been measured to be node 304-L3-8 with an average latency of 4 ms, PRATAD page 10 line 25 the UPF may be co-located at an access node (e.g. gNB)).
The motivation of doing so would have implemented a UPF capable of providing an edge application with low latency.
Regarding claim 4, The combination of Campbell et al. and Pratad teaches the method of claim 1, wherein the UPF use case performance criteria comprises an indication of a latency preference (Campbell col 23 lines 30-33 geolocation-indexed performance dataset 800 indicates that the first ranked, highest-performing edge compute node for geolocation 502-1 has been measured to be node 304-L3-8 with an average latency of 4 ms) and/or an indication of a throughput preference.

Regarding claim 6, The combination of Campbell et al. and Pratad teaches the method of claim 1, further comprising:
 testing, by a monitoring agent associated with the orchestrator (Campbell col 5 lines 24-26 processing facility 104 may provide a performance test assignment to the UE device), the plurality of edge nodes to determine the edge node performance values (Campbell col 5 line 31-33 detect a respective performance metric for a selected subset of the set of edge compute nodes).

Regarding claim 7, The combination of Campbell et al. and Pratad teaches the method of claim 1, wherein receiving, by the orchestrator (Campbell col 5 lines 24-25 processing facility 104) , the edge node performance values comprises requesting the edge node performance values from the plurality of edge nodes (Campbell col 5 lines 24-33 processing facility 104 may provide a performance test assignment to the UE device … detect a respective performance metric for a selected subset of the set of edge compute nodes).

Regarding claim 8, Campbell et al A system for establishing a user plane function (UPF) node for a wireless network, the system comprising:
 a processor (Campbell col 29 lines 1-2 an implementation of processor 1104 to perform one or more processes or functions); and 
a computer-readable medium storing instructions that are operative upon execution by the processor  (Campbell col 27 lines 34-35 instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices) to: 
obtain, by an orchestrator (Campbell col 4 lines 56-57 edge compute orchestration system 100 (“system 100”)), UPF use case performance criteria for a first UPF node to be established (Campbell col 16 line 59 to col 17 line 4 For any particular geolocation 502, system 100 may assign one or more target nodes 304 as nodes for which a performance test is to be performed and a performance metric detected (i.e., as a result of the performance test). System 100 determine which node 304, or which subset of nodes 304, to assign in any manner and/or based on any criteria as may serve a particular implementation. For example, system 100 may be configured to assign performance tests targeting nodes 304 from a variety of edge compute node categories to gather data as to what performance (e.g., latency performance, etc.) may be expected for UE devices at the geolocation 502 when node performance and node efficiency are balanced in different ways); 
receive, by the orchestrator, for a plurality of edge nodes, edge node performance values (Campbell col 5 line 31-33 detect a respective performance metric for a selected subset of the set of edge compute nodes , Campbell col 5 lines 43-44 each edge compute node may then provide this aggregated performance data to system 100); 
based on at least the received edge node performance values and the obtained UPF use case performance criteria for the first UPF node to be established, select a first edge node from the plurality of edge nodes (Campbell col 23 lines 30-33 geolocation-indexed performance dataset 800 indicates that the first ranked, highest-performing edge compute node for geolocation 502-1 has been measured to be node 304-L3-8 with an average latency of 4 ms, Campbell col 24 lines 43-46 the use of geolocation-indexed performance datasets by system 100 to selectively assign edge compute task to edge compute nodes on a communication network, Campbell col 25 lines 12-14 to select, from the set of nodes 304, a particular node 304 for performance of the edge compute task); and 
build the first UPF node at the selected first edge node (Campbell col 25 lines 12-14 to select, from the set of nodes 304, a particular node 304 for performance of the edge compute task);
Campbell et al. do not explicitly disclose a user plane function (UPF) established at a network node. The broadest reasonable interpretation of a user plane function includes any operation performed to serve a user such as providing a service with desired requirement. However, Campbell et al. discloses a network node providing a minimum latency for a user communication service which implicitly teach UPF established in this node.
Moreover, it is well known in the art that A User Plane Function (UPF) can be used to support features and capabilities to support user plane operation in a network and a UPF can be implemented in a network node.  Specifically, ROUT BIVUDENDU PRATAD discloses:
A User Plane Function (UPF) can be used to support features and capabilities to support user plane operation in a network (PRATAD page 2 lines 9-10 A User Plane Function (UPF) can be used to support features and capabilities to support user plane operation) and a UPF can be implemented in a network node (PRATAD page 10 line 25 the UPF may be co-located at an access node (e.g. gNB))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Campbell et al. by incorporating Pratad UPF implementation at an access node to arrive at the invention.
The motivation of doing so would have implemented a UPF capable of providing an edge application with desired performance.

Regarding claim 9, The combination of Campbell et al. and Pratad teaches the system of claim 8, wherein the instructions stored by the computer-readable medium are further operative upon execution by the processor to: 
generate an alert indicating the selection of the first edge node (Campbell col 23 line 48 only a few of the top ranked nodes may be indicated, col 23 lines 60-63 geolocation-indexed performance dataset 800 may provide data indicative not only of the best expected performance for a particular geolocation, but also the best efficiency).

Regarding claim 10, The combination of Campbell et al. and Pratad teaches the system of claim 8, wherein the operations are further operative to: 
monitor UPF node performance values for the first UPF node at the first edge node (Campbell col 26 lines 18-20  assign the UE device to perform a performance test to detect a performance metric for a particular edge compute node); 
monitor edge node performance values for a remainder portion of the plurality of edge nodes (Campbell col 16 lines 5-8 the performance test assignment of Operation 2 may indicate a plurality of target nodes (e.g., a subset of nodes 304 selected from the set of all nodes 304) upon which performance tests are to be performed, Campbell col 5 line 31-33 detect a respective performance metric for a selected subset of the set of edge compute nodes); 
based on at least the UPF use case performance criteria (Campbell Fig. 8 fourth column comparing and ranking latency), determining that a second edge node of the plurality of edge nodes outperforms the first edge node (Campbell Fig. 8 shows node 304-L3-8 ranked as 1 outperforms node 304-L3-9 ranked as 2); and 
wherein the system further comprises: 
a second UPF node at the second edge node (Campbell col 23 lines 30-33 geolocation-indexed performance dataset 800 indicates that the first ranked, highest-performing edge compute node for geolocation 502-1 has been measured to be node 304-L3-8 with an average latency of 4 ms, PRATAD page 10 line 25 the UPF may be co-located at an access node (e.g. gNB)), the second UPF node built in response to the determination that the second edge node outperforms the first edge node (Campbell col 23 lines 30-33 geolocation-indexed performance dataset 800 indicates that the first ranked, highest-performing edge compute node for geolocation 502-1 has been measured to be node 304-L3-8 with an average latency of 4 ms, PRATAD page 10 line 25 the UPF may be co-located at an access node (e.g. gNB).
The motivation of doing so would have implemented a UPF capable of providing an edge application with low latency.

Regarding claim 11, The combination of Campbell et al. and Pratad teaches the system of claim 8, wherein the UPF use case performance criteria comprises an indication of a latency preference (Campbell col 23 lines 30-33 geolocation-indexed performance dataset 800 indicates that the first ranked, highest-performing edge compute node for geolocation 502-1 has been measured to be node 304-L3-8 with an average latency of 4 ms) and/or an indication of a throughput preference.

Regarding claim 13, The combination of Campbell et al. and Pratad teaches the system of claim 8, wherein the operations are further operative to: 
test, by a monitoring agent associated with the orchestrator (Campbell col 5 lines 24-26 processing facility 104 may provide a performance test assignment to the UE device), the plurality of edge nodes to determine the edge node performance values (Campbell col 5 line 31-33 detect a respective performance metric for a selected subset of the set of edge compute nodes).

Regarding claim 14, The combination of Campbell et al. and Pratad teaches the system of claim 8, wherein receiving, by the orchestrator (Campbell col 5 lines 24-25 processing facility 104), the edge node performance values comprises requesting the edge node performance values from the plurality of edge nodes (Campbell col 5 lines 24-33 processing facility 104 may provide a performance test assignment to the UE device … detect a respective performance metric for a selected subset of the set of edge compute nodes).

Regarding claim 15. One or more computer storage devices having computer-executable instructions stored thereon which, on execution by a computer (Campbell col 27 lines 34-35 instructions embodied in a non-transitory computer-readable medium and executable by one or more computing devices, cause the computer to perform operations comprising: 
obtaining, by an orchestrator (Campbell col 4 lines 56-57 edge compute orchestration system 100 (“system 100”)), user plane function (UPF) for a first UPF node to be established (Campbell col 16 line 59 to col 17 line 4 For any particular geolocation 502, system 100 may assign one or more target nodes 304 as nodes for which a performance test is to be performed and a performance metric detected (i.e., as a result of the performance test). System 100 determine which node 304, or which subset of nodes 304, to assign in any manner and/or based on any criteria as may serve a particular implementation. For example, system 100 may be configured to assign performance tests targeting nodes 304 from a variety of edge compute node categories to gather data as to what performance (e.g., latency performance, etc.) may be expected for UE devices at the geolocation 502 when node performance and node efficiency are balanced in different ways); 
receiving, by the orchestrator, for a plurality of edge nodes, edge node performance values (Campbell col 5 line 31-33 detect a respective performance metric for a selected subset of the set of edge compute nodes , Campbell col 5 lines 43-44 each edge compute node may then provide this aggregated performance data to system 100); 
based on at least the received edge node performance values and the obtained UPF use case performance criteria for the first UPF node to be established, selecting a first edge node from the plurality of edge nodes (Campbell col 23 lines 30-33 geolocation-indexed performance dataset 800 indicates that the first ranked, highest-performing edge compute node for geolocation 502-1 has been measured to be node 304-L3-8 with an average latency of 4 ms, Campbell col 24 lines 43-46 the use of geolocation-indexed performance datasets by system 100 to selectively assign edge compute task to edge compute nodes on a communication network, Campbell col 25 lines 12-14 to select, from the set of nodes 304, a particular node 304 for performance of the edge compute task); and 
building the first UPF node at the selected first edge node (Campbell col 25 lines 12-14 to select, from the set of nodes 304, a particular node 304 for performance of the edge compute task);
Campbell et al. do not explicitly disclose a user plane function (UPF) established at a network node. The broadest reasonable interpretation of a user plane function includes any operation performed to serve a user such as providing a service with desired requirement. However, Campbell et al. discloses a network node providing a minimum latency for a user communication service which implicitly teach UPF established in this node.
Moreover, it is well known in the art that A User Plane Function (UPF) can be used to support features and capabilities to support user plane operation in a network and a UPF can be implemented in a network node.  Specifically, ROUT BIVUDENDU PRATAD discloses:
A User Plane Function (UPF) can be used to support features and capabilities to support user plane operation in a network (PRATAD page 2 lines 9-10 A User Plane Function (UPF) can be used to support features and capabilities to support user plane operation) and a UPF can be implemented in a network node (PRATAD page 10 line 25 the UPF may be co-located at an access node (e.g. gNB))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Campbell et al. by incorporating Pratad UPF implementation at an access node to arrive at the invention.
The motivation of doing so would have implemented a UPF capable of providing an edge application with desired performance.

Regarding claim 16, The combination of Campbell et al. and Pratad teaches the one or more computer storage devices of claim 15, wherein the operations further comprise: 
monitoring UPF node performance values for the first UPF node at the first edge node (Campbell col 26 lines 18-20  assign the UE device to perform a performance test to detect a performance metric for a particular edge compute node); 
monitoring edge node performance values for a remainder portion of the plurality of edge nodes (Campbell col 16 lines 5-8 the performance test assignment of Operation 2 may indicate a plurality of target nodes (e.g., a subset of nodes 304 selected from the set of all nodes 304) upon which performance tests are to be performed, Campbell col 5 line 31-33 detect a respective performance metric for a selected subset of the set of edge compute nodes); 
based on at least the UPF use case performance criteria (Campbell Fig. 8 fourth column comparing and ranking latency), determining that a second edge node of the plurality of edge nodes outperforms the first edge node (Campbell Fig. 8 shows node 304-L3-8 ranked as 1 outperforms node 304-L3-9 ranked as 2); and 
 building a second UPF node at the second edge node (Campbell col 23 lines 30-33 geolocation-indexed performance dataset 800 indicates that the first ranked, highest-performing edge compute node for geolocation 502-1 has been measured to be node 304-L3-8 with an average latency of 4 ms, PRATAD page 10 line 25 the UPF may be co-located at an access node (e.g. gNB)).
The motivation of doing so would have implemented a UPF capable of providing an edge application with low latency.

Regarding claim 17, The combination of Campbell et al. and Pratad teaches the one or more computer storage devices of claim 15, wherein the UPF use case performance criteria comprises an indication of a latency preference (Campbell col 23 lines 30-33 geolocation-indexed performance dataset 800 indicates that the first ranked, highest-performing edge compute node for geolocation 502-1 has been measured to be node 304-L3-8 with an average latency of 4 ms) and/or an indication of a throughput preference.

Regarding claim 19, The combination of Campbell et al. and Pratad teaches the one or more computer storage devices of claim 15, wherein the operations further comprise: testing, by a monitoring agent associated with the orchestrator (Campbell col 5 lines 24-26 processing facility 104 may provide a performance test assignment to the UE device), the plurality of edge nodes to determine the edge node performance values (Campbell col 5 line 31-33 detect a respective performance metric for a selected subset of the set of edge compute nodes).

Regarding claim 20, The combination of Campbell et al. and Pratad teaches the one or more computer storage devices of claim 15, wherein receiving, by the orchestrator (Campbell col 5 lines 24-25 processing facility 104) , the edge node performance values comprises requesting the edge node performance values from the plurality of edge nodes (Campbell col 5 lines 24-33 processing facility 104 may provide a performance test assignment to the UE device … detect a respective performance metric for a selected subset of the set of edge compute nodes).


Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. in view of MOUBAYED et al. (US 20210127241 A1).

Regarding claim 5, The combination of Campbell et al. and Pratad teaches the method of claim 1, but does not teach
wherein receiving the UPF use case performance criteria comprises:
 receiving an indication of a type of network traffic to be supported; and 
based on at least the type of network traffic to be supported, determining the UPF use case performance criteria.
In a similar endeavor, MOUBAYED et al. teach
receiving an indication of a type of network traffic to be supported ([0008] solve the V2X service placement problem in a distributed edge/cloud computing environment); and 
based on at least the type of network traffic to be supported, determining the UPF use case performance criteria ([0008] The algorithm searches for the computing node with the minimum cost that satisfies the service latency/delay constraint as well as the node's available computing resources constraint).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Campbell et al. and Pratad by incorporating MOUBAYED et al. V2X service latency constraint to arrive at the invention.
The motivation of doing so would have satisfied the communication requirement of V2X service. 

Regarding claim 12, The combination of Campbell et al. and Pratad teaches the system of claim 8, but does not teach
wherein receiving the UPF use case performance criteria comprises: 
receiving an indication of a type of network traffic to be supported; and
 based on at least the type of network traffic to be supported, determining the UPF use case performance criteria.
In a similar endeavor, MOUBAYED et al. teach
receiving an indication of a type of network traffic to be supported ([0008] solve the V2X service placement problem in a distributed edge/cloud computing environment); and 
based on at least the type of network traffic to be supported, determining the UPF use case performance criteria ([0008] The algorithm searches for the computing node with the minimum cost that satisfies the service latency/delay constraint as well as the node's available computing resources constraint).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Campbell et al. and Pratad by incorporating MOUBAYED et al. V2X service latency constraint to arrive at the invention.
The motivation of doing so would have satisfied the communication requirement of V2X service. 

Regarding claim 18, The combination of Campbell et al. and Pratad teaches the one or more computer storage devices of claim 15, but does not teach
wherein receiving the UPF use case performance criteria comprises: 
receiving an indication of a type of network traffic to be supported; and 
based on at least the type of network traffic to be supported, determining the UPF use case performance criteria.
In a similar endeavor, MOUBAYED et al. teach
receiving an indication of a type of network traffic to be supported ([0008] solve the V2X service placement problem in a distributed edge/cloud computing environment); and 
based on at least the type of network traffic to be supported, determining the UPF use case performance criteria ([0008] The algorithm searches for the computing node with the minimum cost that satisfies the service latency/delay constraint as well as the node's available computing resources constraint).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Campbell et al. and Pratad by incorporating MOUBAYED et al. V2X service latency constraint to arrive at the invention.
The motivation of doing so would have satisfied the communication requirement of V2X service. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732. The examiner can normally be reached Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID M ELNOUBI/           Examiner, Art Unit 2644